Citation Nr: 1417569	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-40 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment provided at Grandview Medical Center on October 24, 2009.
	

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to March 1959. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and February 2010 decisions issued by the Department of Veterans Affairs (VA) Medical Center (MC) in Murfreesboro, Tennessee.  The Veteran's claims file is currently in the jurisdiction of the Nashville, Tennessee, Regional Office (RO).

This case was previously before the Board in March 2013, at which time the Board remanded the claim for additional development.  It now returns for final appellate review.
	
The Board notes that, in addition to the paper claims file, there are two separate paperless claims files associated with the Veteran's claim, a Virtual VA file and a Veterans Benefits Management System (VBMS) file.  A review of the documents in Virtual VA reveals a March 2014 Informal Hearing Presentation.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  There are no documents in the VBMS file.      

	
FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; coronary artery disease, post bypass associated with type II diabetes mellitus, rated as 60 percent disabling; tinea versicolor, rated as 30 percent disabling; type II diabetes mellitus, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling; for a combined disability rating of 90 percent disabling.  He is also in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, effective March 26, 2004. 


2.  Payment or reimbursement of the cost of the private medical treatment received on October 24, 2009, was not authorized in advance by VA.

3.  The non-VA medical treatment at Grandview Medical Center for a scrotal abscess and tinea corporis on October 24, 2009, was emergent treatment such that delay would have been hazardous to the Veteran's life or health. 

4.  VA or other federal facilities were not feasibly available to the Veteran on October 24, 2009, as the nearest VA facility was closed that day and the second nearest VA facility was approximately 87 miles away.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for payment or reimbursement for medical services provided by Grandview Medical Center on October 24, 2009, have been met.  38 U.S.C.A. §§ 1728, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52, 17.1000-17.1002 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants in full the benefit sought on appeal, specifically entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Grandview Medical Center on October 24, 2009.   As such, no discussion of VA's duty to notify or assist is necessary. 

The Veteran seeks payment or reimbursement for medical services provided for complaints of scrotal swelling in a non-VA facility (Grandview Medical Center) on October 24, 2009.

Generally, the admission of a Veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54 (2013).  Here, the Veteran's treatment at the non-VA facility was not authorized in advance.  Although the Veteran claims that he contacted the duty nurse at the Murfreesboro VAMC who recommended seeking treatment at a non-VA facility (see Veteran's Type-Written Statement (Notice of Disagreement), received February 2010; "Appeal to the Board," VA Form 9 (Substantive Appeal), received October 2010), there is no indication that pre-authorization for this treatment was granted.  However, the outcome of this appeal is still favorable to the Veteran as the evidence of record reveals that he sought treatment for a service-connected disability, the non-VA treatment was of an emergent nature, and a VA or other Federal facility was not feasibly available. 

Congress has authorized the reimbursement or payment for unauthorized emergency medical treatment of Veterans, under two statutory provisions, 38 U.S.C.A. § 1728  and 38 U.S.C.A. § 1725.  38 U.S.C.A. § 1728  applies to Veterans who have been granted service connection for at least one disability at the time they sought treatment or who were participants in a vocational rehabilitation program.  In this case, the Veteran is service-connected for PTSD, rated as 70 percent disabling; coronary artery disease, post bypass associated with type II diabetes mellitus, rated as 60 percent disabling; tinea versicolor, rated as 30 percent disabling; type II diabetes mellitus, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling; for a combined disability rating of 90 percent disabling.  He is also in receipt of a TDIU due to his service-connected disabilities, effective March 26, 2004.  Moreover, as the Board herein determines that a grant of the benefit sought on appeal is warranted pursuant to 38 U.S.C.A. § 1728, no further discussion of payment under 38 U.S.C.A. § 1725 is necessary. 

Under the current version of 38 U.S.C.A. § 1728, effective October 10, 2008, VA shall, under such regulations as the Secretary prescribes, reimburse a Veteran eligible for hospital care or medical services under Chapter 17, Title 38, United States Code, for the customary and usual charges of emergency treatment (including travel and incidental expenses under the terms and conditions set forth at 38 U.S.C.A. § 111) for which such Veteran has made payment, from a non-VA facility, where such emergency treatment was rendered to the Veteran in need thereof for: (1) an adjudicated service-connected disability; (2) a non-service-connected disability associated with and held to be aggravating a service-connected disability; (3) any disability of a Veteran if the Veteran has a total disability, permanent in nature, from a service-connected disability; or (4) any illness, injury, or dental condition of a Veteran who (a) is a participant in a vocational rehabilitation program (as defined in 38 U.S.C.A. § 3101(9)), and (b) is medically determined to have been in need of care or treatment to make possible the Veteran's entrance into a course of training, or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition. See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008) (codified at 38 U.S.C.A. § 1728(a) (West Supp. 2012). In lieu of reimbursing the Veteran, VA may make payment directly to the hospital or other health facility furnishing the emergency treatment, or to the person or organization making such expenditure on behalf of the Veteran. 38 U.S.C.A. § 1728(b) (West Supp. 2012).

For purposes of 38 U.S.C.A. § 1728, the term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary: (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until (a) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer, or (b) such time as a Department facility or other Federal facility accepts such transfer if (i) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer, and (ii) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility. 38 U.S.C.A. §§ 1725(f)(1), 1728(c) (West Supp. 2012).

Review of the evidence of record reveals that on October 24, 2009, the Veteran presented to the emergency room at Grandview Medical Center complaining of sharp pain and swelling in his testicles.  The Veteran was diagnosed with, and treated for, a scrotal abscess and tinea corporis.  He is seeking payment or reimbursement of the emergency medical expenses incurred at Grandview Medical Center on October 24, 2009.

In this case, as noted, the Veteran is service-connected for PTSD, rated as 70 percent disabling; coronary artery disease, post bypass associated with type II diabetes mellitus, rated as 60 percent disabling; tinea versicolor, rated as 30 percent disabling; type II diabetes mellitus, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling; for a combined disability rating of 90 percent disabling.  He is also in receipt of a TDIU due to his service-connected disabilities, effective March 26, 2004.  A September 2010 document completed by a VA clinician reflects that the Veteran was permanently and totally disabled as of March 26, 2004, and, with respect to the first criteria, indicated that he was in receipt of a permanent and total rating.  Moreover, as the Veteran sought treatment for a scrotal abscess and tinea corporis, such may be considered to have been treatment in connection with his service-connected tinea versicolor.  

However, the same September 2010 statement from the clinician reflects that the care and services rendered to the Veteran on October 24, 2009 was not a "medical emergency of such nature that delay would have been hazardous to life and health."  Furthermore, the clinician determined that a VA or other Federal facility was feasibly available.  

Regarding whether the treatment the Veteran sought on October 24, 2009, at Grandview Medical Center was emergent such that delay would have been hazardous to his life or health, the Veteran asserts that he called the Chattanooga VA Clinic on Friday, October 23, 2009, to complain of worsening of the rash and boil on his groin that had been previously treated at the Alvin York/Murfreesboro VAMC.  He asserted that he was told to come into the clinic on a walk-in basis on Monday, October 26, 2009.  However, the Veteran claims that, on Saturday, October 24, 2009, he was experiencing extreme pain and fever, difficulty walking, bowel movements, and painful urination and, as a result, he called the duty nurse at the Murfreesboro VAMC, who indicated waiting until the following Monday was not advisable and the swollen testicles could be dangerous.  She further stated that he should immediately report to the nearest emergency room and seek treatment.  In this regard, the Veteran has reported telling the duty nurse that the Chattanooga clinic was closed on Saturday and that the Murfreesboro VAMC was over 100 miles away.
	
Pursuant to the March 2013 Board remand, the records pertaining to the October 23, 2009 and October 24, 2009 phone calls from the Veteran to a representative from VA were obtained.  Notably, these records show that the Veteran spoke with a VA nurse on Saturday, October 24, 2009.  At such time, the Veteran reported boils on the wrist and testicular swelling of three days duration.  He reported having pain at a level 8, with pain or tenderness, bulge or knot; scrotal bulge or knot, worsening, new; testicular or scrotum pain; and testicular or scrotal pain, severe.  The system concern was noted to be an incarcerated inguinal hernia.  The system's and nurse's recommendations were that such was urgent and the recommended follow-up location was "emergency room, VA."  The Veteran was further informed that "[t]his is not an authorization for VA Payment" and also "[t]o have hospital contact the nearest VA Facility for transfer upon stabilization."  An addendum to this record shows that the Veteran presented to the Grandview Medical Center, was treated, and released.    
	
In light of the October 24, 2009 VA nurse's characterization of the Veteran's scrotal swelling to be "urgent," the recommended follow-up location was "emergency room, VA," and the instruction "[t]o have hospital contact the nearest VA Facility for transfer upon stabilization," the Board resolves all doubt in favor of the Veteran and finds that the treatment at Grandview Medical Center for a scrotal abscess and tinea corporis on October 24, 2009, was emergent treatment such that delay would have been hazardous to the Veteran's life or health. 

The Board further notes that the Murfreesboro VAMC denied the Veteran's claim because VA facilities were feasibly available to the Veteran.  However, the October 24, 2009 treatment was on a Saturday evening and, the closest VA facility, Chattanooga VA Clinic, is only open Monday through Friday.  The Veteran also stated that that the next closest VA facility was over 100 miles away in Murfreesboro, Tennessee.  In this regard, the Board notes that the closest VA facility to Jasper, Tennessee, the Veteran's city of residence, is the Chattanooga VA Clinic, located about 27 miles away, and the next closest VA facility was the Murfreesboro VAMC, located approximately 87 miles away.  Grandview Medical Center is located in Jasper, Tennessee, and is located about 4 miles from the Veteran's home.  In light of the evidence of record which reveals that the nearest VA facility was closed, the next nearest facility was located approximately 87 miles away, and the emergent nature of the Veteran's condition, the Board finds that a VA or other Federal facility was not feasibly available.  

In all, given the totality of the evidence, and resolving all reasonable doubt in his favor, the Board finds that the criteria for payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Grandview Medical Center on October 24, 2009, are met.  See 38 U.S.C.A. §§ 1728, 5107; 38 C.F.R. §§ 3.102, 17.52, 17.1000-17.1002.	


ORDER

Payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Grandview Medical Center on October 24, 2009, is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


